Citation Nr: 0411482	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from December 1945 to June 
1950.  He died on March [redacted], 2000.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2000 by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2002, the appellant, 
through her representative, withdrew her request for a 
hearing before either the Board or an RO Hearing Officer.

The Board notes that in a rating decision in July 2002 the RO 
denied entitlement to service connection for myelodysplastic 
syndrome as a result of exposure to ionizing radiation and to 
pulmonary fibrosis, for accrued benefits purposes.  The 
appellant did not file a notice of disagreement with that 
determination, those claims have not been certified for 
appeal to the Board, and the appellant has not evidenced the 
belief that the accrued benefits issues are before the Board 
at this time.  See VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 
(1999); cf. Marsh v. West, 11 Vet. App. 468 (1998); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant and her representative if further action is 
required on their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

As VA has not provided the notice to the appellant required 
by the VCAA, additional action is thus indicated on remand.

In this case, additional development is also indicated.  The 
appellant has contended that the veteran's cause of death is 
related to exposure to ionizing radiation during his active 
service.  The record contains a June 1994 dose estimate of 
the veteran's radiation exposure in service by the Defense 
Nuclear Agency, now known as the Defense Threat Reduction 
Agency (DTRA).  In accordance with findings by the National 
Research Council, the DTRA is engaged in a process of 
providing re-calculation and, in some cases, a reconstructed 
dose estimate in cases involving claims made under the 
provisions of 38 C.F.R. § 3.311.  The appellant's case 
qualifies for a review of the veteran's dose estimate by the 
DTRA, and so her case will also be remanded for that purpose.    

Accordingly, this case is REMANDED for the following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should specifically advise the appellant 
of the evidence considered and the 
reasons and bases for the denial of her 
claim, and then inform her of the nature 
of evidence necessary to substantiate her 
claim, what evidence, if any, VA will 
request on her behalf, and what evidence 
she is requested to provide.  The RO 
should invite her to submit any evidence 
in her possession which is potentially 
probative of her claim.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant.  If the RO is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform the 
appellant and request her to submit the 
outstanding evidence.  

3.  The RO should request that the DTRA 
review and, if indicated, re-calculate 
the estimate of the dose of ionizing 
radiation received by the veteran during 
his active service.

4.  VA should then review the claims file 
and undertake any additional notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and its 
implementing regulations, consistent with 
all governing legal authority, to include 
38 C.F.R. § 3.311.  

5.  Then, the RO should readjudicate the 
claim based on consideration of the 
entire evidence of record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

